Citation Nr: 0714116	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-
connected diabetes mellitus, type II.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran testified at a Travel Board hearing in December 
2003 before a Veterans Law Judge who is no longer employed at 
the Board.  By letter dated August 2005, the Board advised 
the veteran of this fact and explained that the law requires 
that the Veterans Law Judge who conducted the hearing must 
participate in the decision on the appeal, unless the veteran 
indicates that he does not want another hearing.  By 
correspondence dated September 2005, the veteran indicated 
that he did not want an additional hearing.  A transcript of 
the December 2003 hearing has been associated with the claims 
folder.

This case returns to the Board following remands to the RO in 
June 2004 and November 2005.


FINDINGS OF FACT

1.  The probative competent medical evidence of record does 
not establish that hypertension was directly caused by or is 
the result of service-connected diabetes mellitus, type II, 
or that there is aggravation of hypertension that is 
proximately due to or the result of service-connected 
diabetes mellitus, type II.

2.  With regard to the veteran's erectile dysfunction, 
subjective medical evidence of record includes complaints of 
difficulties with vaginal penetration and ejaculation; there 
is no objective evidence of penile deformity; the veteran is 
currently in receipt of special monthly compensation based on 
loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006).  

2.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 
4.115b, Diagnostic Codes 7520, 7521, 7522, 7523, 7524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  Aggravation generally refers to an increase in 
disability.  Allen, 7 Vet. App. at 445.  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id. at 448.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
claim for secondary service connection also requires medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998), appeal dismissed, 215 F.3d 1344 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

Here, review of the veteran's VA outpatient treatment records 
reveals a current diagnoses of stage II hypertension with 
left ventricular hypertrophy.  Service medical records do not 
reflect any diagnosis of hypertension.  The veteran contends 
that his hypertension is caused or aggravated by his service-
connected diabetes mellitus, type II, and testified at his 
December 2003 Travel Board hearing that his private 
physician, Dr. M. C. Piden, M.D., informed him that his 
hypertension is "related" to his diabetes mellitus.  
However, there is no evidence in the private treatment 
records from Dr. Piden's office suggesting that the veteran's 
hypertension was caused or aggravated by the his diabetes 
mellitus.  Furthermore, the Board notes that there is no 
indication that Dr. Piden conducted a comprehensive review of 
the veteran's medical and disability history in forming any 
opinion as to the etiology of the veteran's hypertension.

Evidence against the veteran's claim consists of the opinion 
from the June 2004 VA examiner that the hypertension with 
left ventricular hypertrophy was not at least as likely as 
not related to the veteran's active service and was more 
likely than not unrelated to his diabetes mellitus due to 
lack of renal damage.  In a May 2006 addendum to the June 
2004 examination report, the examiner opined that the 
veteran's hypertension was not aggravated by his diabetes 
mellitus as there were no markers of diabetic neuropathy 
(such as rising creatinine, diabetic retinopathy, or 
proteinuria) that would support a theory of diabetes-
aggravated hypertension.  The examiner opined that the 
uncontrolled hypertension was due to inadequate anti-
hypertensive medication prescribed to the veteran.  
Considering the associated explanation for the opinions 
rendered, the Board finds the medical opinions documented in 
the June 2004 VA examination report and the May 2006 addendum 
to be persuasive on the issue of secondary service connection 
with respect to both causation and aggravation.

Finally, the Board notes that the veteran has expressed a 
personal belief that his service-connected diabetes mellitus, 
type II, in some way caused or aggravates his hypertension.  
However, there is no evidence of record showing that the 
veteran is educated or trained in medicine.  Therefore, his 
lay opinion as to the etiology of the cardiovascular 
disorders or as to the severity of those disorders is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II; 
accordingly, there is no reasonable doubt to be resolved in 
the veteran's favor. 

Initial Compensable Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the veteran's erectile dysfunction is evaluated as 
noncompensable by analogy to Code 7522, penis, deformity, 
with loss of erectile power, which is entitled to a 20 
percent disability rating if those symptoms are present.  38 
C.F.R. § 4.115b.  Under that Code, a penis deformity may also 
be considered a loss of use of a creative organ for which 
special monthly compensation may be paid for as a result of 
service-connected disability.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a).

The veteran's erectile dysfunction was originally rated as 
noncompensable, with an effective date of April 7, 2003, by a 
July 2003 rating decision.  Although the veteran's outpatient 
treatment records did not refer to an erectile dysfunction, 
the veteran was afforded a VA genitourinary examination in 
July 2003 in which he claimed to have difficulties with 
vaginal penetration and ejaculation and to have used varying 
dosages of erectile dysfunction medication to no effect.  The 
VA examiner diagnosed the veteran with a history of erectile 
dysfunction, as likely as not due to diabetes.  The RO 
granted entitlement to service connection for an erectile 
dysfunction, secondary to diabetes mellitus, on that basis 
and also granted entitlement to special monthly compensation 
on account of loss of use of a creative organ.  

The veteran now seeks a higher disability rating for his 
erectile dysfunction.  However, VA outpatient treatment 
records do not show any objective evidence of a compensable 
disability under Code 7520 (penis, removal of half or more), 
Code 7521 (penis, removal of glans), Code 7522 (penis, 
deformity, with loss of erectile power), Code 7523 (testis, 
atrophy complete), or Code 7524 (testis, removal).  The July 
2003 VA genitourinary examination revealed normal genitalia 
without erythema or swelling in the scrotal area.  No 
testicular atrophy was noted.  In the absence of objective 
evidence of any physical symptoms, there is no basis for 
awarding a compensable rating under either of the 
aforementioned diagnostic codes.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The Board again notes that the 
veteran does receive a special monthly compensation on 
account of loss of use of a creative organ.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial compensable disability rating for erectile 
dysfunction.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
July 2003 and June 2004, as well as in the April 2003 and 
February 2007 statements of the case and October 2003 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2003 and February 2007 statements of the 
case and October 2003 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the December 2001 and July 2003 rating 
decisions, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was provided such notice by letter dated 
June 2004.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated March 2006.  The Board further finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
private medical records, and several VA examinations.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records as well as lay evidence in the 
form of his own written statements and testimony at his 
December 2003 Travel Board hearing.  By correspondence dated 
March 2006 and May 2006, the veteran indicated that he has no 
other information or evidence to submit to VA to substantiate 
his claim.  As there is no indication of outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II, is 
denied.   

An initial compensable disability rating for erectile 
dysfunction is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


